Exhibit 10.1

 

SETTLEMENT AND RELEASE AGREEMENT

 

THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
as of May 3, 2018 by and among Cannabis Leaf Inc., formerly known and operating
as Pacificorp Holdings, a Nevada Corporation (“Releasor”), AGH WA, LLC, a
Washington Limited Liability Company; and Paul Donion, an Individual residing in
Washington and Cannabis Leaf, are at times referred to collectively as the
“Parties” or as “Party” in this Agreement.

 

WHEREAS, AGH WA, LLC is a Washington State Limited Liability Company engaged in
the management and service industry specific to cannabis;

 



WHEREAS, Paul Donion is an attorney in Washington State representing both Jake
George and AGH WA, LLC;

 

WHEREAS, Jay Sakowski is the CEO of Cannabis Leaf Inc.; and  

 

WHEREAS, the Parties are entering into this Agreement in order to settle and
compromise fully and finally any and all presently existing or future disputes
and claims that Releasor may have against Cannabis Leaf or their respective
affiliates.

 

NOW, THEREFORE, in consideration of the foregoing and in further consideration
of the covenants, representations and warranties contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree to bind themselves as follows:

 

1. Payment Terms The Cannabis Leaf Entities (individually or collectively, the
“Payor”) agree to deliver or cause to be delivered to Releasor at closing or
within five (5) business days of closing, the total amount of 2,080,000
Restricted Shares of Cannabis Leaf Inc. stock, with said restriction to not
exceed six (6) months from the date of issuance name of AGH WA, LLC; and 520,000
Restricted Shares of Cannabis Leaf Inc. stock, with said restriction not to
exceed six (6) months from the date of issuance in the name of Paul Donion ;
hereto (the “Settlement Amount”) as full and final satisfaction for any and all
claims, obligations, liabilities, promises, agreements, controversies, damages,
actions, causes of action, suits, judgments, rights, demands, losses, debts,
contracts, commitments or expenses of every kind and nature (collectively,
“Claims”), which Releasor now has, or which it may have against Cannabis Leaf,
or any Entity or affiliate from the beginning of time up to, through, and
including the date of this Agreement.  

 

 

2. Brokerage. The Parties represent and warrant to each other that they have not
dealt with any broker or finder in connection with this Agreement or the
transactions contemplated hereby, and no broker or any other person is entitled
to receive any brokerage commission, finder's fee or similar compensation in
connection with this agreement or the transactions

contemplated hereby.  Each of the Parties shall indemnify and hold the other
harmless from and against all liability, claim, loss, damage or expense,
including reasonable attorneys' fees, pertaining to any broker, finder or other
person with whom such party has dealt.

 

3. Release.  In consideration of the delivery of the Settlement Amount to
Releasor, and based upon the mutual promises contained herein and other good and
valuable consideration, Releasor, on its behalf and on behalf of all of its
heirs, successors assigns, agents, legal representatives and personal
representatives (collectively, the “Releasor Parties”), hereby fully and
expressly, knowingly, voluntarily, and unconditionally releases, acquits and
forever discharges Cannabis Leaf, and each of its or their respective officers,
directors, shareholders, partners, members, managers, owners, employees,
representatives, consultants, contractors, subcontractors, suppliers, attorneys,
insurers, affiliates and affiliated corporations, partnerships and limited
liability companies, subsidiaries, predecessors, successors, heirs, assigns,
agents, and any other person, firm or corporation charged or chargeable with
responsibility or liability (collectively, the “Releasees”), of any and all
Claims that Releasor now has, or which it may have against the Releasees from
the beginning of time up to, through, and including the date of this Agreement,
or any claim of attorneys’ fees, costs or expenses.  The Releasees shall have
the benefit of, and the right to enforce, as intended third-party beneficiaries,
the provisions of this Agreement.  Releasor, on behalf of itself and the
Releasor Parties, understands and acknowledges the significance and consequence
of this release, including the specific release of unknown claims.  If the
Releasor does not receive the Settlement Amount this Release shall be void ab
initio and of no further force and effect.

 

 1 

 



4. Voluntary Act.  The Parties acknowledge, represent and agree, each with the
other that they have read this Agreement and the documents referenced herein in
their entirety, have consulted their respective attorneys concerning the same,
and have signed the same as their respective free and voluntary act.

 

5. Authority.   The individuals signing below on the part of the Parties warrant
and represent that they are legally competent and have full authority to enter
into this Agreement and to bind the Parties, and that each party has had the
opportunity to discuss the terms of this Agreement with legal counsel prior to
signing.

 

6. Entire Agreement.  This Agreement represents the entire and final
understanding between the Parties with respect to the subject matter hereof, and
supersedes any and all prior or contemporaneous, oral or written understandings,
negotiations or communications on behalf of the Parties.  This Agreement may not
be altered, amended, modified or rescinded in any way except by written
instrument duly executed by the Parties.  There are no representations,
warranties, agreements, promises, contracts, arrangements, or understandings,
verbal or written, between or among the Parties relating to the subject matter
of this Agreement, which are not fully expressed in this Agreement.  The Parties
acknowledge and agree that in executing this Agreement they have relied upon no
representation, statement, promise, understanding, guaranty or inducement of any
kind, except those expressly stated in this Agreement.  



 

7. Agreement Product of Negotiation; No Drafter.  The terms of this Agreement
are the result of negotiation among the Parties.  Thus, the Parties agree that
no Party shall be deemed the drafter of any provision of this Agreement and that
the rules of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be used in the interpretation of this
Agreement.

 

8. Attorneys’ Fees.  Should any of the Parties retain the services of an
attorney to enforce any of the terms of this Agreement, the prevailing party, in
addition to all other rights and remedies hereunder or as provided by law, will
be entitled to recover its reasonable attorney’s fees, court costs, and other
costs, charges, and expenses expended or incurred therein from the losing party,
and the court or arbitrator(s) shall award such fees, costs and expenses to the
prevailing party.

 

9. Governing Law; Arbitration; Waiver of Jury Trial.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Washington, without giving effect to the principles of conflicts of law
thereof.  Any controversy, claim or dispute arising out of or relating to this
Agreement or the breach thereof shall be settled solely and exclusively by
binding arbitration in King County, Washington administered by JAMS.  Such
arbitration shall be conducted in accordance with the then prevailing JAMS
Streamlined Arbitration Rules & Procedures, with the following exceptions to
such rules if in conflict: (a) one arbitrator shall be chosen by JAMS; (b) each
Party to the arbitration will pay an equal share of the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS’ rules and regulations) of the
proceedings has been given to such Party.  Each Party shall bear its own
attorneys fees and expenses.  The Parties agree to abide by all decisions and
awards rendered in such proceedings.  Such decisions and awards rendered by the
arbitrator shall be final and conclusive.  All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or
equity.  Any court of competent jurisdiction may enter judgment upon the
award.  IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN
EACH PARTY, (i) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO, AND (ii) SUBMITS TO
THE EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL OR STATE COURTS LOCATED IN
NEW YORK COUNTY, NEW YORK AND EACH PARTY HERETO AGREES NOT TO INSTITUTE ANY SUCH
ACTION OR PROCEEDING IN ANY OTHER COURT IN ANY OTHER JURISDICTION.  EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN THE COURTS REFERRED TO IN THIS SECTION 9. 

 

 

 2 

 



 

10. Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.

 

11. No Waiver.  No failure to exercise and no delay in exercising any right,
power, or remedy hereunder shall impair any right, power or remedy which any
party may have, nor shall any such delay be construed to be a waiver of any such
right, power, or remedy, or any acquiescence in any breach or default hereunder,
nor shall any waiver of any breach or default of any Party hereunder be deemed a
waiver of any default or breach subsequently occurring.  All rights and remedies
granted to any Party hereunder shall remain in full force and effect
notwithstanding any single or partial exercise of, or any discontinuance of, any
action begun to enforce any such right or remedy.  The rights and remedies
specified herein are cumulative and not exclusive of each other or of any rights
or remedies which any Party would otherwise have.  Any waiver, permit, consent,
or approval by any party of any breach or default hereunder must be in writing
and shall be effective only to the extent set forth in such writing signed by
the Party to be charged and only as to that specific instance.

 

12. Survival and Benefits.  The warranties, representations and covenants
contained in this Agreement shall survive the closing herein.  This Agreement
shall be binding upon and inure to the benefit of the Parties and, as the
context permits, their respective successors, assigns, heirs, executors,
administrators, personal representatives, beneficiaries and legal
representatives.

 

13. Post Execution Cooperation.  The Parties agree they will take any and all
necessary steps, sign and execute any and all necessary documents, agreements or
instruments which are required to implement or effectuate the terms and
conditions of this Agreement. Each Party will refrain from taking any action,
either expressly or impliedly, which would have the effect of prohibiting or
hindering the performance of any other Party to this Agreement of its
obligations herein.

 

14. Non-Exclusive Remedies.  In the event of a breach of any provision of this
Agreement, the Parties, in addition to and not in lieu of the remedies expressly
provided in this Agreement, shall be entitled to exercise such remedies that
exist at law or equity to enforce this Agreement, including but not limited to
seeking specific performance.

 

15. Counterparts.  This Agreement may be executed via facsimile or email and in
any number of counterparts, all of which taken together shall constitute one
agreement.  For purposes of enforceability, a copy of this fully executed
Agreement shall have the same authority as an executed original document.  

 

16. Headings.  The headings in this Agreement are included only for convenience
and reference, said headings are not to be used in construing this Agreement and
to have no binding effect upon the Parties.

 

17. Confidentiality.  This Agreement, and any other document relating or
referring to the settlement or the terms of the release herein, shall be deemed
confidential and this confidentiality provision shall run in favor of the
Parties and shall not be disclosed to any person or entity, except the Parties
and their respective employees, attorneys, auditors and accountants who agree to
treat this Agreement and its terms as confidential, as reasonably necessary to
conduct the Parties’ respective businesses.  Other than a general statement that
the settlement has occurred, without providing any details, including the
Settlement Amount, then, without limiting any of the foregoing, the Parties (and
their respective employees, attorneys and accountants) shall not disclose this
Agreement or any other document relating or referring to the settlement and/or
the terms of the release to any person or entity except as necessary and
required by law, regulation or if required to do so by court order, provided
that the Party from whom disclosure is sought notifies the other Parties to this
Agreement immediately in writing of any subpoena, demand or order for disclosure
and provides the other Party with written notice as soon as practicable.
However, nothing contained herein shall prohibit the Parties from making known
the terms and conditions of this Agreement if the production of the same is
required by a subpoena issued by a lawfully constituted judicial body having
jurisdiction over the Party; however, the party receiving any such subpoena
agrees to provide prompt written notice to the other party prior to producing
the Agreement, and shall afford such other Party a period of no less than five
business days (or such shorter time as may be expressly required by such
subpoena) to object to such subpoena.

 

 3 

 



18. Non-Disparagement.  It is understood and agreed that, following the
execution of this Agreement, the Parties shall not make any derogatory,
disparaging or critical statements about one another to third parties.


 

IN WITNESS WHEREOF, the Parties, having read the foregoing Agreement and fully
understanding it, voluntarily execute this Agreement effective as of the date
first above written.

 

 



/s/ Rich Schmidtke /s/ Jason Sakowski     Rich Schmidtke Jason Sakowski, CEO AGH
WA, LLC Cannabis Leaf Inc. fka. Pacificorp Holdings Ltd.             /s /Paul
Donion       PAUL DONION   Attorney at Law  

 

 



 4 

 

 